                                      1   WING YAN WONG, ESQ.
                                          Nevada Bar No. 13622
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South Fourth Street, Suite 1550
                                      3   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      4   Direct: (702) 577-9310
                                          Facsimile: (702) 255-2858
                                      5   E-Mail: rlarsen@grsm.com
                                                   wwong@grsm.com
                                      6
                                          Attorneys for Defendant
                                      7   Portfolio Recovery Associates, LLC

                                      8
                                                                        UNITED STATES DISTRICT COURT
                                      9
                                                                               DISTRICT OF NEVADA
                                     10
                                          GUILLERMO T. ACHURRA, JR.            )                   Case No.:    2:20-cv-00053-RFB-NJK
                                     11                                        )
                                                         Plaintiff,            )                   STIPULATION TO EXTEND
Gordon Rees Scully Mansukhani, LLP




                                     12                                        )                   TIME FOR PORTFOLIO
                                          v.                                   )                   RECOVERY ASSOCIATES, LLC
     300 S. 4th Street, Suite 1550




                                     13                                        )                   TO RESPOND TO COMPLAINT
       Las Vegas, NV 89101




                                          PORTOFOLIO RECOVERY ASSOCIATES, LLC, )                   (ECF No. 1)
                                     14                                        )
                                                        Defendants.            )                   (First Request)
                                     15                                        )

                                     16          Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, the parties, by and through their
                                     17   attorneys of record, stipulate as follows:
                                     18          1. This is the first stipulation for extension of time to allow Defendant Portfolio
                                     19              Recovery Associates, LLC (“PRA”) to respond to the Complaint filed by Guillermo
                                     20              T. Achcurra, Jr. (“Plaintiff”) (ECF No. 1).
                                     21          2. Plaintiff filed his Complaint against PRA on January 9, 2020.
                                     22          3. On information and belief, the response to the Complaint was due on February 18,
                                     23              2020.
                                     24          4. PRA just recently retained counsel. PRA’s counsel requires additional time to obtain
                                     25              the file and prepare a response to the Complaint.
                                     26   ///
                                     27   ///
                                     28   ///

                                                                                         -1-
                                          1          5. Therefore, the parties agree to extend PRA’s deadline to respond to the Complaint to

                                          2              and including March 10, 2020.

                                          3          6. This stipulation is not made the purposes of delay.

                                          4

                                          5   DATED: February 19, 2020                          DATED: February 19, 2020

                                          6   HAINES & KRIEGER                                  GORDON REES SCULLY
                                                                                                MANSUKHANI, LLP
                                          7

                                          8   /s/ David H. Krieger                              /s/ Wing Yan Wong
                                              David H. Krieger. (SBN 9086)                      Wing Yan Wong, Esq. (SBN 13622)
                                          9   8985 S. Eastern Avenue, Suite 350                 300 S. Fourth Street, Suite 1550
                                              Las Vegas, NV 89123                               Las Vegas, Nevada 89101
                                         10
                                              Attorneys for Plaintiff Guillermo T. Achurra,     Attorneys for Defendant Portfolio Recovery
                                         11   Jr.                                               Associates, LLC
    Gordon Rees Scully Mansukhani, LLP




                                         12
         300 S. 4th Street, Suite 1550




                                         13
           Las Vegas, NV 89101




                                         14

                                         15                                               IT IS SO ORDERED:

                                         16

                                         17
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                         18

                                         19                                               DATED:       February 21, 2020
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

8011106/50079739v.1                      28

                                                                                              -2-
